Citation Nr: 0817782	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-35 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for arteriosclerotic 
heart disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for basal cell 
carcinoma.

6.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in December 2007.  A transcript of the 
hearing has been associated with the record.  At his hearing, 
the veteran submitted a written statement indicating his 
desire to withdraw from appellate status the issues of 
entitlement to service connection for allergic rhinitis, 
muscle tension headaches, hydronephrosis, perirectal abscess, 
and anxiety disorder with depression and sleep disorder.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant did not served in the Republic of Vietnam 
during service and herbicide exposure in Korea is not shown.

2.  Diabetes mellitus was not manifest in service or within 
one year of discharge;  diabetes mellitus is not attributable 
to service, including herbicide exposure.

3.  Peripheral neuropathy was not manifest in service or 
within one year of discharge; peripheral neuropathy is not 
attributable to service, including herbicide exposure.

4.   Peripheral neuropathy is not shown to have been caused 
or aggravated by any service connected disability.

5.  Arteriosclerotic heart disease was not manifest in 
service or within one year of discharge; arteriosclerotic 
heart disease is not attributable to service, including 
herbicide exposure.

6.  Hypertension was not manifest in service or within one 
year of discharge; hypertension is not attributable to 
service, including herbicide exposure.

7.  Basal cell carcinoma was not manifest in service and is 
unrelated to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Peripheral neuropathy was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Peripheral neuropathy is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

4.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

5.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

6.  Basal cell carcinoma was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in June 
2004, after the enactment of the VCAA.  

A July 2004 letter discussed the evidence necessary to 
support a claim of entitlement to service connection.  It 
asked for evidence showing that the veteran's claimed 
conditions had existed from military service to the present.  
The letter suggested various types of evidence that would 
assist VA in making its decision.  The veteran was asked to 
submit or identify medical evidence.  He was asked to 
identify the manner in which he was exposed to herbicides in 
Korea.  The evidence of record was listed, and the veteran 
was told how VA would assist him in obtaining outstanding 
evidence.  He was advised that VA had requested records from 
identified providers, but that it was his responsibility to 
ensure that VA received such records.

An August 2004 letter provided the same information as the 
July 2004 letter, with respect to the veteran's claim of 
entitlement to service connection for a back disability.

A letter dated in October 2004 described the development 
action taken by VA.  

In June 2006 the veteran was asked to provide authorizations 
for release of information from each private health care 
provider that had treated him for back problems.

A March 2007 letter discussed the veteran's claims of 
entitlement to service connection based on exposure to Agent 
Orange.  It also provided information concerning claims for 
secondary service connection.  The evidence of record was 
listed and the veteran was told how VA would assist him in 
obtaining any further evidence.  This letter also discussed 
the manner in which VA determines disability ratings and 
effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board acknowledges that the veteran has not been afforded 
a VA medical examination in the present case.  However, the 
Board finds that a VA examination is not necessary in order 
to decide the veteran's claim.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

The veteran's service medical records are void of any 
complaints or treatment for the claimed disabilities.  
Further, the Board finds that there is no credible evidence 
of a continuity of symptoms since service and no competent 
evidence otherwise showing that the claimed disabilities were 
incurred in service.  Because some evidence of an in-service 
event, injury, or disease is required in order to 
substantiate a claim of entitlement to service connection and 
because a post-service medical examination could not provide 
evidence of such past events, a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons stated, a VA 
medical examination is not warranted.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to proceed to a final decision in this 
appeal.

Analysis

Initially, the Board notes the appellant served from October 
1969 to May 1971. While this service was during the Vietnam 
Era, the appellant did not serve in the Republic of Vietnam.  
Service records show that the appellant served overseas in 
Korea, and that he received no combat awards or citations.  
38 C.F.R. §§ 3.2, 3.304(f); see also DD Form 214.  The 
appellant has not asserted that his claimed disabilities are 
a result of combat.  In view of the above, the Board finds 
that the appellant is not a combat veteran and that, 
therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this case.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303.

Service incurrence or aggravation of certain chronic diseases 
(including malignant tumors) may be presumed if they are 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).

In this context, "herbicide agent" is defined as a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii). 

In addition, the Department of Defense (DoD) has determined 
that Agent Orange was used along the Korean DMZ from April 
1968 to July 1969; veterans assigned to one of the units 
listed as being at or near the Korean DMZ during that period 
are also presumed to have been exposed to herbicide agents.

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	Diabetes Mellitus, Arteriosclerotic Heart Disease, 
        and Peripheral Neuropathy

The veteran asserts that he has disabilities that are the 
result of exposure to herbicides to include Agent Orange.  He 
has presented photographic evidence and testimony indicating 
that he served at Camp Casey, in Korea.  He has indicated 
that herbicide agents were used to defoliate areas on the 
base.

However, although there is evidence that the veteran served 
in Korea, his period of service did not begin until October 
1969, which is outside the period designated by DoD.  As 
such, the Board may not presume that the veteran was exposed 
to an herbicide agent, to include Agent Orange, during 
military service.  Accordingly, the presumptive provisions of 
38 U.S.C.A. § 1116 (for disabilities due to herbicide 
exposure) do not apply to the claims of entitlement to 
service connection for diabetes mellitus, peripheral 
neuropathy, and arteriosclerotic heart disease. 

Although presumptive service connection is not warranted, the 
appellant is not precluded from establishing service 
connection for diabetes mellitus, peripheral neuropathy, and 
arteriosclerotic heart disease on a direct basis.  See 
Combee.  

With respect to the claim for diabetes mellitus, the 
veteran's service medical records are negative for diabetes 
mellitus.  On separation examination in May 1971, urinalysis 
was negative for sugar.  Diabetes mellitus is not shown in 
the initial post separation year.  In fact, the record 
reflects that diabetes mellitus was first noted in an October 
1993 private treatment record which notes that diabetes was 
detected following an eye examination.  Even if the Board 
accepts the veteran's report that his diabetes mellitus was 
diagnosed in 1985, as stated on his original claim, such a 
date serves to establish a remote onset of this claimed 
disability.

Service medical records are also negative for any complaint, 
diagnosis, or abnormal finding pertaining to the veteran's 
cardiac health.  On separation examination in May 1971, the 
veteran certified that he was in good health.  Clinical 
examination revealed that his heart was normal.  There is no 
evidence of treatment within the first post-service year, or 
for many years thereafter.  A private treatment note dated in 
September 2000 indicates that the veteran underwent cardiac 
catheterization in May 2000 with findings of significant 
coronary artery disease.  In sum, the record demonstrates a 
remote, post-service onset of the veteran's heart disease.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current diabetes mellitus and arteriosclerotic 
heart disease, it does not contain competent evidence which 
relates these claimed disabilities to any injury or disease 
in service, or to herbicide exposure.  The Board has 
considered the veteran's argument that his diabetes mellitus 
and arteriosclerotic heart disease are related to service, to 
include herbicide exposure therein.  However, he is not, as a 
layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, the evidence clearly points to a remote, post-
service onset of the veteran's diabetes mellitus and 
arteriosclerotic heart disease.  There is a remarkable lack 
of credible evidence of pathology or treatment in proximity 
to service or within many years of separation.  The Board 
finds the negative and silent record to be far more probative 
than the veteran's remote, unsupported assertions.  Rather, 
the competent evidence clearly establishes that the post 
service diagnoses are not related to service.  Absent 
reliable evidence relating diabetes mellitus and 
arteriosclerotic heart disease to service, the claims of 
entitlement to service connection must be denied.  

With respect to the veteran's claim for peripheral 
neuropathy, the Board finds that service connection is not 
warranted.  In this regard, the record does not reflect a 
diagnosis of peripheral neuropathy.  The Board notes that the 
veteran has not identified or produced any evidence, medical 
or otherwise, that would tend to show a presently existing 
disability characterized as peripheral  neuropathy.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, service connection for 
peripheral neuropathy must also be denied.

The preponderance of evidence is against these claims and 
there is no doubt to be resolved.

	Hypertension

The veteran's service medical records are silent with respect 
to any diagnosis, complaint, or abnormal finding pertaining 
to the veteran's blood pressure.  On separation examination 
in May 1971, the veteran's blood pressure was 128/74.  The 
veteran certified that he was in good health, and he was 
found to be qualified for discharge.

The report of an October 1993 endocrinology consultation 
notes that the veteran's blood pressure was 142/78.  
Hypertension was not assessed.  An assessment of hypertension 
is shown in a June 2000 private treatment record from 
Cardiology Consultants of Johnson City.  This record does not 
indicate when the veteran was first diagnosed with 
hypertension.  However, even if the Board were to accept the 
veteran's report that hypertension was diagnosed in 1985, 
such date is 14 years following his discharge from service.  

There is no evidence of record relating the diagnosis of 
hypertension to the veteran's service.  The Board has 
considered the veteran's argument that his hypertension is 
related to service.  However, he is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu.

In summary, the evidence clearly points to a remote, post-
service onset of the veteran's hypertension.  There is a 
notable lack of credible evidence of pathology or treatment 
in proximity to service or within many years of separation.  
The Board finds the negative and silent record to be far more 
probative than the veteran's remote, unsupported assertions.  
Rather, the competent evidence clearly establishes that the 
post service diagnosis is not related to service.  Absent 
reliable evidence relating hypertension to service, the claim 
of entitlement to service connection must be denied.  

The preponderance of evidence is against this claim and there 
is no doubt to be resolved.

	Basal Cell Carcinoma

The veteran asserts that he has skin cancer due to exposure 
to fuels and other chemicals in service, as well as to sun 
exposure during service.

Review of the veteran's service medical records is negative 
for any diagnosis, complaint, or abnormal finding pertaining 
to his skin.  On separation examination in May 1971, the 
veteran certified that he was in good health.  Clinical 
examination of the veteran's skin was normal, and he was 
determined to be qualified for separation.

The report of an October 1993 endocrinology consultation 
notes some small skin lesions on the veteran's face.  He was 
advised to see a dermatologist.

A private treatment record dated in March 1999 indicates that 
the veteran was seen in follow-up after excision of basal 
cell carcinoma on the right shoulder.  Multiple actinic 
keratoses were noted in December 1999.  A January 2000 record 
indicates that a lesion on the veteran's nose was found to be 
basal cell carcinoma.  

At his December 2007 hearing, the veteran testified that he 
was exposed to various chemicals during service, and 
maintained that such exposure had caused skin cancer.  

A January 2008 letter from a private dermatologist indicates 
that occupational carcinogen exposure with petroleum fiel 
oils and diesel oil could be one contributing factor to the 
veteran's cutaneous malignancies.  He also suggested that 
solar exposure as the result of deployment was also a factor 
in the development of malignancies later in life.  He 
concluded that there was a possibility that the chemical 
exposure may have contributed to the veteran's development of 
cutaneous malignancies.

Having reviewed the evidence pertaining to this claim, the 
Board has determined that service connection for basal cell 
carcinoma is not warranted.  The service medical records show 
that that veteran's skin was normal on discharge in May 1971.  
Further, the first sign of skin problems dates to 1993, and 
the first finding of skin cancer dates to 1999.  There is no 
evidence of skin cancer in service or within the many years 
following discharge.    

While the evidence demonstrates that the veteran has been 
treated for skin cancer, there is no competent evidence which 
relates the diagnosis to the veteran's service.  The Board 
has considered the veteran's argument that his skin cancer is 
related to service, to include various exposures therein.  
However, he is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu.  

The Board acknowledges that there is a medical statement 
suggesting that occupational exposure to fuel might have 
contributed to the veteran's skin cancer.  However, the Board 
finds that this opinion is speculative and therefore not of 
sufficient probative value to allow for a grant of service 
connection.  See Obert v. Brown, 5 Vet. App. 30 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  This physician's 
statement also fails to account for an absence of evidence 
demonstrating skin cancer until many years after the 
veteran's discharge from service.  As such, the Board finds 
the physician's statement to be speculative and insufficient 
to support a finding of a relationship between remote 
diagnoses of skin cancer, and the veteran's military service.

In summary, the evidence clearly points to a remote, post-
service onset of the veteran's basal cell carcinoma.  There 
is no credible evidence of pathology or treatment in 
proximity to service or within many years of separation.  The 
Board finds the negative and silent record to be far more 
probative than the veteran's remote, unsupported assertions.  
Rather, the competent evidence clearly establishes that the 
post service diagnosis is not related to service.  Absent 
reliable evidence relating basal cell carcinoma to service, 
the claim of entitlement to service connection must be 
denied.  

Finally, the Board notes that a December 2007 letter from a 
private physician indicates that the veteran had been found 
to have a large basal cell carcinoma on his left shoulder.  
The physician stated that the veteran's medical history 
included exposure to Agent Orange and that Agent Orange as 
well as ultraviolet light were known carcinogens that could 
trigger skin cancer.  However, as discussed fully above, the 
veteran is not presumed to have been exposed to herbicides in 
service, and there is otherwise no evidence demonstrating 
such exposure.  Moreover, this statement does not serve to 
link the veteran's basal cell carcinoma to service.  

The preponderance of evidence is against this claim and there 
is no doubt to be resolved.



ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for arteriosclerotic heart 
disease is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for basal cell carcinoma is 
denied.


REMAND

The veteran maintains that he has a back disability that is 
related to physical activity during service.  His service 
medical records are silent with respect to any diagnosis, 
complaint, or abnormal finding pertaining to his spine.  
However, the veteran has stated that he was told to put a 
board under his mattress, and has presented photographs 
showing a piece of wood under his mattress in service.

VA treatment records dated in May 1971 show that the veteran 
complained of soreness in his back.  He denied injury.  X-
rays were negative.  

There are two statements from private providers that suggest 
that the veteran has a low back disability that is related to 
service.  J.B.J, D.C. indicated in December 2007 that pulling 
on cables repetitiously while in the military instigated low 
back pain in 1971.  He provided a diagnosis of degenerative 
disc disease of the lumbar spine.  J.D.O., D.C. indicated a 
diagnosis of chronic sacroiliac joint dysfunction and noted 
repetitive stress and strain caused by lifting heavy 
machinery while in service.

While both Dr. J. and Dr. O. provided opinions relating a low 
back disability to service, neither accounted for the silent 
service medical records or the negative findings within 
months of service.  

In light of the above discussion, the Board finds that a VA 
examination is warranted to address the etiology of the 
veteran's right shoulder disability.  Such examination should 
include a complete review of the record and specifically 
address the opinions of Drs. J. and O.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine the extent and etiology of 
any currently present low back 
disability.  Upon examination and review 
of the entire claims folder, the examiner 
should provide an opinion regarding 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any such disability is 
related to any disease or injury in 
service.  

The examiner should specifically address 
the opinions of Dr. J. and Dr. O.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


